Chadwick, J.
(dissenting) — The equitable title to the land was in the railroad company and passed under the execution sale to appellants. The railroad company could have asserted its right at any time. The deed to respondent and the powers of attorney gave him no interest, for the parties had no personal interest to convey or protect. Craig was trustee for the railroad company; not for the other parties. They were all trustees in equity for the railroad company, and not cestuis que trustent, as is held by the majority.
For these reasons, I dissent.